El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
El 10 de febrero último, el fiscal de esta corte, por dele-gación del Fiscal General de Puerto Pico, archivó una que-rella en solicitud de que el abogado Leopoldo Tormes sea separado del ejercicio de su profesión, basándose para ello en tres cargos distintos.
El tribunal señaló la audiencia del 24 de febrero para la consideración de la querella y habiendo el querellado alegado varias cuestiones de derecho previas, dicha audiencia' se li-mitó a oir a los abogados de ambas partes sobre las indica-*268das cuestiones que quedaron definitivamente sometidas a la consideración y resolución de la corte. Examinaremos con-juntamente la moción eliminatoria y las excepciones formu-ladas, porque en el fondo envuelven las mismas cuestiones.
Se sostiene que habiéndose presentado la querella basada en la ley creando la “Comisión de Reputación” de marzo 9, 1909, tal como quedó enmendada en 1910, las causas que se aleguen para solicitar la separación, no pueden ser otras que las expresamente fijadas en dicha ley. Es más, se in-siste en que a tal conclusión debería llegarse aunque no se hubiera hecho mención en la querella de la ley, y se invoca la jurisprudencia de California, Oklahoma, Indiana y la Carolina del Norte, pero los mismos abogados del querellado reconocen que “en algunos otros Estados, las cortes decla-ran que no están limitadas a los casos expresados en los es-tatutos.”
La cuestión suscitada es interesante y a no ser por el exceso de trabajo que pesa sobre esta Corte Suprema, la consideraríamos por escrito con la extensión debida. El caso de Oklahoma invocado, Re Saddler, 44 L. R. A. (N. S.) 1195, es digno de estudio e ilustra bien la posición asumida por el querellado.
Las legislaturas han adoptado leyes fijando el procedi-miento y las causas para separar a los abogados del ejer-cicio de su profesión y generalmente las cortes han aplicado dichas leyes, pero creemos que las cortes conservan el poder inherente que a través de los siglos han tenido para separar del ejercicio de su profesión a aquellos abogados que a virtud de sus actuaciones hayan demostrado que son indignos de la confianza que en ellos se depositó, y es motivo de legítimo orgullo el observar cómo las cortes han sido sostenidas en su actitud por los líderes de la profesión.
“Aunque está bien establecido,” dice Corpus Juris, “que la legislatura puede proveer que ciertos actos o conducta sean motivo de una separación, (disbarment), la doctrina *269aceptada es que los estatutos y reglas solamente regulan el poder para eliminar en lugar de crear dicho poder, y que tales estatutos no restringen el poder general de las cortes sobre los abogados, que son sus oficiales, y que dichos abo-gados pueden ser removidos por otros motivos que los esta-blecidos en el estatuto.” 6 G. J. 584.
La ley de Puerto Eico no enumera todas las ■ causas de separación y es tan amplia que cubre cuantos motivos justos puedan imaginarse. Su sección 9 dice:
“Sección 9. — El abogado que fuere culpable de engaño, conducta inmoral (mal-praetiee), delito grave (felony) o delito menos grave (misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por la Corte Su-prema de Puerto Eico. La persona que siendo abogado fuere con-victo de un delito grave (felony) cometido en conexión con la prác-tica de su profesión o que implique depravación moral, cesará, con-victo que fuere, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una copia certificada de la sentencia dictada por la Corte Suprema, el nombre de la persona convicta será borrado, por orden de la corte, del registro de abo-gados. Al ser revocada dicha sentencia, o mediante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Eico, la Corte Suprema estará facultada para dejar sin efecto o modificar la orden de suspensión (disbarment).”
Como es natural, se habla primero ele aquellos actos direc-tamente relacionados con la profesión y se expresa que el abogado que fuere culpable 1, de engaño, 2, de conducta in-moral (malpractice), 3, de delito grave y 4, de delito menos grave,- todo en conexión con el ejercicio de su profesión, po-drá ser suspendido o destituido por la Corte Suprema de Puerto Eico. El campo es bien extenso. No se habla sólo de hechos que ya previamente han sido calificados de delitos, sino de conducta inmoral (malpractice) y de engaño que la corte, de acuerdo con los precedentes y los reconocidos prin-*270cipios de verdad, de honor y de moral en que la profesión se basa, apreciará en cada caso concreto a ella sometido.
Pero dice más el legislador. Expresa que podrá ser tam-bién suspendido o destituido de su profesión el abogado que fuere culpable de cualquier delito que implicare depravación moral. Ya no se trata de un acto directamente relacionado con la profesión. El legislador, considerando que cualquier depravación moral incapacita a una persona para el ejer-cicio de la abogacía, sanciona el principio de que tal depra-vación sea base para la separación aunque se baya cometido fuera de la esfera de acción del abogado.
Después de haber prescrito lo que antecede, completo en sí mismo, el legislador se refiere al caso de “la persona que siendo abogado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral” y ordena que “cesará, convicto que fuere, de ser abogado o de ser competente para la práctica de su profesión,” fijando el procedimiento que debe seguirse para ello.
Son casos y procedimientos distintos. Primero se habla del abogado que fuere culpable y después de la persona que siendo abogado fuere convicta. El primer caso se extiende a cualquier delito; el segundo está circunscrito a los delitos graves. En el primer caso es la misma corte la que inves-tiga los actos del abogado. En el segundo basta una copia certificada de la sentencia, para actuar en definitiva. El pro-cedimiento para el primer caso está fijado en la sección doce de la ley. Para el segundo está contenido en la propia sec-ción nueve.
Habiendo en consideración lo expuesto, procederemos al examen de los cargos.
Con respecto al tercero no se ha levantado cuestión al-guna. Parece que el querellado admite que debe investigarse su conducta en relación con el mismo a fin de que la corte decida de acuerdo con la evidencia que se practique.
*271Con respecto al primero, estudiaremos tres cuestiones a saber: si debe eliminarse, por no constituir en los momentos actuales base apropiada para este procedimiento; si en el caso que imputara el delito de falsa representación, tal de-lito envuelve depravación moral, y si contiene todos los ele-mentos necesarios para concluir que el querellado realizó el acto con intención criminal.
Veamos la primera cuestión. Se pide la eliminación del cargo porque los becbos imputados no se relacionan con el ejercicio de la profesión y no se alega que el querellado baya sido juzgado y convicto de acuerdo con la ley. Los becbos; en resumen, son así: Tormes, a virtud de falsas y fraudu-lentas simulaciones, bizo creer a Miguel Almodóvar que tenía depositada en el Crédito y .Ahorro Ponceño la suma de tres mil dólares y logró que Almodóvar le entregara dicba suma dándole Tormes un cheque por la misma. Cuando el cheque fué a ser cobrado, se encontró que Tormes sólo tenía en el banco alrededor de doscientos dólares. Tormes en ninguna ocasión tuvo en el banco más de trescientos dólares.
El hecho no está, pues, relacionado -directamente con la práctica de la profesión y convenimos con el querellado en que la regla general es que la Corte Suprema no intervendrá con los delitos que pueda haber cometido una persona que sea abogado que no estén relacionados.con la práctica de su profesión. Debe dejarse que la persona sea perseguida al igual que cualquier otro ciudadano, y si es convicta, entonces se procederá en la forma casi automática que señala la 'sec-ción 9 de la ley.
Pero esto no quiere decir que si cualquier ciudadano pri-vado o funcionario público o .asociación en general y espe-cialmente asociación de abogados, sabe que una persona que ejerce la profesión de abogado ha cometido un delito rela-cionado o no con el ejercicio de su profesión pero que en-vuelve depravación moral, no pueda presentar queja contra tal persona y que en tal caso esté la Corte Suprema impe-*272dida de investigar la conducta del abogado a los efectos úni-camente de decidir si debe o no ser suspendido o separado en el ejercicio de su profesión.
La resolución de la cuestión primera depende, pues, de la segunda, y ésta, a nuestro juicio, es clara. No podemos concebir que un hombre se apropie de lo que pertenece a otro valiéndose de falsas y fraudulentas simulaciones, sin poner de manifiesto que su conducta moral se ha depravado.
“La depravación moral consiste en hacer algo contrario a la justicia, la honradez, los buenos principios o la moral. El delito de extorsión envuelve una depravación moral, al efecto de justificar la separación de un ahogado que ha cometido una extorsión.” In re Disbarment of Cóffey, 56 Pac. 448, 449, 123 Cal. 522.
“Todo lo que se hace contrario a la justicia, la honradez, la mo-destia o la moral es hecho con depravación, de modo que un des-falco envuelve depravación moral que justifica la separación de un abogado.” In re Kirby, 73 N. W. 92, 94, 10 S. D. 322, 39 L. R. A. 856. 5 Words and Phrases Jnd. Defined, 4581.
Repetimos que la regla general es que los delitos inde-pendientes que pueda cometer una persona que sea abogado, envuelvan o no depravación moral, serán juzgados al igual que los que cometa cualquier otro ciudadano reservándose la Corte Suprema decidir sobre la separación del abogado del ejercicio de su profesión cuando la causa termine. Pero re-petimos también que la Corte Suprema en los casos que el delito independiente cometido envuelva depravación moral, no está obligada a esperar que la causa criminal se instruya y decida en definitiva, ni a seguir como única verdad la sen-tencia que se pronuncie.
Hemos dicho que la corte no está obligada, porque la corte en el ejercicio de una sana discreción podría por sí misma negarse a intervenir dejando que el asunto fuera investigado y decidido de acuerdo con la ley criminal, pero en este caso creemos que nuestra discreción debe ejercitarse en el sentido de proceder sin demora principalmente porque en la misma *273querella se formulan dos cargos más directamente relacio-nados con el ejercicio de la profesión.
Resta considerar la tercera cuestión. Basta leer el cargo para concluir que su tendencia es imputar al querellado un verdadero delito de falsa representación, pero el elemento intencional no se expresa con la claridad debida. Si bien se alega que el querellado actuó valiéndose de falsas y fraudu-lentas simulaciones, al final pierde fuerza la imputación cuando se deja sin calificar la última intención del querellado. Quizá podría deducirse que fue el apropiarse el dinero de Almodóvar, pero si esto es así, debe expresarse con firmeza. El debate debe ser abierto, franco.
A igual resolución es necesario llegar en cuanto al se-gundo cargo. El acto que se imputa está tal vez directamente relacionado con el ejercicio de la profesión. Se trata de una. cantidad depositada en una corte de distrito perteneciente a un menor. Tormes intervino como abogado y obtuvo una orden mandando invertir la cantidad en beneficio del menor. Luego sin autorización especial de su cliente, Tormes firmó a su nombre un cheque y cobró la suma. Finalmente se dice que el dinero que recibió el querellado “lo entregó a don Angel Lomo, vecino de Ponce, como parte del precio en la cancelación de una hipoteca, en la cual éste era acreedor, siendo deudor don Antonio Franceschi Rodríguez. ’ ’ El fiscal se limita a narrar esos hechos en una forma larga y vaga. Nada expresa con respecto al elemento mental del querellado. No puede concluirse con certeza cuál fué su verdadera in-tención.
En el caso de que se concluyera que el cheque no había sido firmado por Tormes como abogado y que el hecho im-putado no se había realizado en conexión con el ejercicio de la abogacía, siempre resultaría que el cargo estaba com-prendido dentro de los principios aplicados al primer cargo y por tanto que la corte no está obligada a aguardar la con-dena del querellado.
*274Por virtud de todo lo expuesto opinamos que debe decla-rarse sin lugar la moción de eliminación y con lugar la ex-cepción previa en cuanto a los dos primeros cargos, pero esti-mando que si dichos dos cargos se enmendaran en el sentido de narrar los hechos con más precisión y claridad y en el de explicar la intención del querellado al cometerlos, podrían tal vez servir de base para una separación en el caso de pro-barse, creemos que debe concederse al fiscal un término razo-nable para enmendar su querella.

'Sin lugar la moción de eliminación y con lur-gar la excepción previa, concediendo al fiscal siete días para enmendar la querella.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.